Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because each reference characters 22a and 32a has been used to designate both a side and a leg.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at page 5, line 19, “connect” should be changed to “connected”.

Claim Objections
Claim 4 is objected to because at line 2, “connect” should be changed to “connected”.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitations "the motor" and “the pump”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) anticipated as being anticipated by US 2013/0078118.  US 2013/0078118 discloses a rotating equipment comprising a driver equipment (102, 107) having a driver support with a stationary driver shaft (118) connected thereto, and also having a driver arranged on the driver support with a driving shaft configured to rotate and provide a rotational torque; driven equipment (104) having a driven unit support with a stationary driven unit shaft (114) connected thereto, and also having a driven unit arranged on the driven unit support with a driven shaft configured to respond to the rotational torque and rotate; and a rotating shaft coupling (at 105) configured to couple the driving shaft  by four legs.

Claims 1-6 & 8-10, are rejected under 35 U.S.C. 102(a)1) as being anticipated by Adams, GB 1 500 111.  Adams shows rotating equipment comprising: 
driver equipment (see “steering wheel” at page 1, line 17) having a driver support (3) with a stationary driver shaft (9a)connected thereto, and also having a driver (see “steering wheel” at page 1, line 17) arranged on the driver support with a driving shaft (1) configured to rotate and provide a rotational torque; 
driven equipment (see “steering gear” at page 1, line 18) having a driven unit support (7) with a stationary driven unit shaft (9b) connected thereto, and also having a driven unit (see “steering gear” at page 1, line 18) arranged on the driven unit support with a driven shaft (6) configured to respond to the rotational torque and rotate; and 

	the stationary driver shaft being coupled  (12) to the stationary driven unit shaft and configured to provide a static torque load to counteract the rotational torque applied from the driving shaft to the driven shaft during operation,
wherein the stationary driver shaft end includes a stationary driver shaft flange (see “mating flanges” at page 2, line 8); the stationary driven unit shaft end includes a stationary driven unit shaft flange (see “mating flanges” at page 2, line 8); and the stationary driver shaft flange and the stationary driven unit shaft flange are configured to couple together,
wherein the figure shows the stationary driver shaft is connected to a side of the driver support; and the stationary driven unit shaft is connected to a corresponding side of the driven unit support,
wherein the driver equipment includes a driver equipment base (see “a vehicle” at page 1, line 39), and the driver support is arranged on the driver equipment base; and the driven equipment includes a driven equipment base see “a vehicle” at page 1, line 39), and the driven support is arranged on the driven equipment base.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Church, Powell and Jefferson each disclose rotating equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.